IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2486 Disciplinary Docket No. 3
                                :
                 Petitioner     :           No. 134 DB 2017
                                :
           v.                   :           Attorney Registration No. 92366
                                :
RAUL I. JAUREGUI,               :           (Philadelphia)
                                :
                  Respondent    :


                                       ORDER

PER CURIAM
      AND NOW, this 11th day of June, 2018, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Raul I. Jauregui is

suspended on consent from the Bar of this Commonwealth for a period of one year.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).